1
2
3
4
                                                      JS-6
5
6
7               IN THE UNITED STATES DISTRICT COURT
8             FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
     MONSTER ENERGY COMPANY,            ) Case No. 5:21-cv-00625-JGB(SPx)
10                                      )
     a Delaware corporation,            )
11                                      ) FINAL JUDGMENT AND
                  Plaintiff,            ) PERMANENT INJUNCTION
12                                      )
           v.                           )
13
     BALLZACK ASSOCIATES, LLC, a ))
14   Florida limited liability company, )
     and MALE FX LABS LLC, a            )
15   Florida limited liability company, )
                  Defendants.           )
16                                      )
                                        )
17                                      )
                                        )
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to a Stipulation for Entry of Judgment and Permanent Injunction
2    filed by Plaintiff Monster Energy Company (“Monster”) and Defendants Ballzack
3    Associates, LLC (“Ballzack Associates”) and Male FX Labs LLC (“Male FX
4    Labs”) (collectively, “Defendants”),
5    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
6    FOLLOWS:
7          1.     The Court has personal jurisdiction over each of the parties to this
8    action. The Court also has subject matter jurisdiction over this action pursuant to
9    15 U.S.C. §§ 1116 and 1121 and 28 U.S.C. §§ 1331, 1338, 1367(a). Venue is
10   proper in this Judicial District pursuant to 28 U.S.C. § 1391(b).
11         2.     Monster is a corporation organized and existing under the laws of
12   the State of Delaware, having a principal place of business at 1 Monster Way,
13   Corona, California 92879.
14         3.     Monster markets and sells the MONSTERTM line of energy drinks,
15   the   containers   of   which   display   Monster’s    MONSTER        ENERGY®,
16   MONSTERTM, or other MONSTER-inclusive marks (collectively, the
17   “MONSTER Marks”) and also display Monster’s                ® mark (“Claw Icon
18   Mark”). Monster also uses marks containing the term UNLEASH in connection
19   with its beverages, including, but not limited to, UNLEASH THE BEAST!®,
20   UNLEASH THE NITRO BEAST!®, and UNLEASH THE ULTRA BEAST!®
21   (collectively, the “UNLEASH Marks”).
22         4.     Some examples of Monster’s products that display the Claw Icon
23   Mark, MONSTER Marks, and/or UNLEASH Marks are shown below.
24   ///
25   ///
26
27
28
                                             -1-
1
2
3
4
5
6
7
8
9
10
11
12
13
14         5.     Monster is the owner of valid U.S. trademark registrations for its
15   MONSTER Marks for beverages and nutritional supplements, and other products
16   and services, including, but not limited to, the following registrations:
17
18                                MARK             REG. NO.
                                 MONSTER           3,044,315
19
                                 ENERGY
20                               MONSTER           3,057,061
21                               ENERGY
                                 MONSTER           4,036,680
22                               ENERGY
23                               MONSTER           4,036,681
                                 ENERGY
24
                                M MONSTER          3,044,314
25                               ENERGY
26                              M MONSTER          3,134,842
                                 ENERGY
27                                 JAVA            3,959,457
28                               MONSTER

                                             -2-
1      MARK       REG. NO.
        JAVA      5,018,111
2
      MONSTER
3       LOCA      4,058,407
4    MOCA JAVA
      MONSTER
5       JUICE     4,716,750
6     MONSTER
      LO-CARB     3,852,118
7     MONSTER
8     ENERGY
      MONSTER     4,634,053
9
     ASSSAULT
10    MONSTER     4,111,964
11     REHAB
      MONSTER     4,129,288
12     REHAB
13    MUSCLE      4,376,796
      MONSTER
14
      MUSCLE      4,451,535
15    MONSTER
16     PUNCH      4,604,556
      MONSTER
17     UBER-      4,234,456
18    MONSTER
19    MONSTER     4,532,292
      ENERGY
20   ULTRA RED
21    MONSTER     4,534,414
      ENERGY
22     ULTRA
23      BLUE
      MONSTER     4,879,793
24    ENERGY
25      ZERO
       ULTRA
26
27
28
            -3-
1          6.     Monster is the owner of valid U.S. trademark registrations for its
2    Claw Icon Mark for beverages and nutritional supplements, and other products
3    and services, including, but not limited to, the following registrations:
4
                                    MARK           REG. NO.
5
                                                   2,903,214
6
7                                                  3,434,822
8
                                                   3,434,821
9
10                                                 5,022,676
11
12                                                 3,134,841
13
14                                                 4,768,827
15
16                                                 4,849,688
17
18                                                 5,008,850
19
20
21
           7.     Monster is the owner of valid U.S. trademark registrations for its
22
     UNLEASH Marks for beverages and nutritional supplements, and other products
23
     and services, including, but not limited to, the following registrations:
24
25
                                  MARK             REG. NO.
26                               UNLEASH           2,769,364
27                                 THE
                                  BEAST!
28
                                             -4-
1                                MARK             REG. NO.
                                UNLEASH           5,820,901
2
                                  THE
3                                BEAST!
4                               UNLEASH           4,394,044
                               THE NITRO
5                                BEAST!
6                               UNLEASH           5,622,925
                               THE NITRO
7                                BEAST!
8                               UNLEASH           4,371,544
                               THE ULTRA
9                                BEAST!
10                              UNLEASH           5,633,094
11                             THE ULTRA
                                 BEAST!
12
           8.    Pursuant to 15 U.S.C. § 1065, U.S. Trademark Registration Nos.
13
     3,044,315; 3,057,061; 4,036,680; 4,036,681; 3,134,842; 3,959,457; 4,058,407;
14
     4,716,750; 3,852,118; 4,634,053; 4,111,964; 4,129,288; 4,376,796; 4,451,535;
15
     4,604,556; 4,234,456; 4,532,292; 4,534,414; 2,769,364; 4,394,044; and
16
     4,371,544 identified above are incontestable.
17
           9.    Defendants Ballzack Associates and Male FX Labs are each limited
18
     liability companies organized and existing under the laws of the State of Florida
19
     and each have a place of business at 1634 Scarlet Oak Loop, Winter Garden,
20
     Florida 34787.
21
           10.   Defendants market and sell supplement products, including the RED
22
     MONSTER and RED ENERGY products shown below.
23
24
25
26
27
28
                                            -5-
1          11.    As shown for example in Paragraph 10 above, Defendants use
2    MONSTER-inclusive marks, UNLEASH-inclusive marks, and/or a stylized “M”
3    mark in connection with their supplement products.
4          12.    On April 8, 2021, Monster filed a Complaint against Defendants for:
5    (i) trademark infringement, and false designation of origin under 15 U.S.C. §
6    1125(a); (ii) trademark infringement under 15 U.S.C. § 1114; (iii) trademark
7    dilution under 15 U.S.C. § 1125(c); (iv) unfair competition under California
8    Business & Professions Code § 17200 et seq.; and (v) California common-law
9    unfair competition.
10         13.    Monster asserts that Defendants are infringing Monster’s rights in
11   the MONSTER Marks, UNLEASH Marks, and Claw Icon Mark (hereinafter
12   collectively, the “Asserted Marks”), and diluting the distinctive qualities of
13   Monster’s Claw Icon Mark, by marketing and selling the products shown in
14   Paragraph 10 above and otherwise using the UNLEASH THE MONSTER
15   WITHIN, RED MONSTER,               , and UNLEASH THE ENERGY WITHIN
16   marks shown on the product packaging.
17         14.    Defendants acknowledge that Monster’s trademark registrations
18   listed in Paragraphs 5-7 above are valid and enforceable. Defendants also
19   acknowledge that, as a result of Monster’s substantial and continuous use of the
20   Asserted Marks, Monster is also the owner of common-law rights in the Asserted
21   Marks.
22         15.    Defendants are not now, nor have they ever been, associated,
23   affiliated, or connected with Monster. Monster did not authorize Defendants to
24   use any of the Asserted Marks or any confusingly similar marks.
25         16.    Defendants’ use of the UNLEASH THE MONSTER WITHIN, RED
26   MONSTER,         , and UNLEASH THE ENERGY WITHIN marks, including, for
27   example, as shown on the product packaging in Paragraph 10 above, is likely to
28   cause confusion with the Asserted Marks and to dilute the distinctive qualities of
                                            -6-
1    the Claw Icon Mark, and therefore the foregoing constitutes trademark
2    infringement, false designation of origin, trademark dilution, and unfair
3    competition.
4    NOW,         THEREFORE,        IT   IS    FURTHER        HEREBY        ORDERED,
5    ADJUDGED, AND DECREED AS FOLLOWS:
6          A.       Final judgment is entered in favor of Monster and against
7    Defendants on Monster’s claims for: (i) trademark infringement and false
8    designation of origin under 15 U.S.C. § 1125(a); (ii) trademark infringement
9    under 15 U.S.C. § 1114; (iii) trademark dilution under 15 U.S.C. § 1125(c); (iv)
10   unfair competition arising under California Business & Professions Code § 17200
11   et seq.; and (v) California common-law unfair competition.
12         B.       Defendants, their agents, servants, employees, attorneys, successors,
13   and assigns, and all other persons in active concert or participation with
14   Defendants who receive actual notice of this injunction by personal service or
15   otherwise, are forthwith permanently enjoined from:
16           i.     using the UNLEASH THE MONSTER WITHIN, RED MONSTER,
17                     , and UNLEASH THE ENERGY WITHIN marks, or any other
18                  marks confusingly similar to Monster’s Asserted Marks, in
19                  connection with the manufacture, sale, offer to sell, promotion of, or
20                  distribution of any goods or services, including, but not limited to,
21                  on Defendants’ supplement products, or in any manner that is likely
22                  to create the impression that Defendants’ goods originate from
23                  Monster, are endorsed by Monster, are sponsored by Monster, or are
24                  connected in any way with Monster;
25          ii.     filing any applications for registration of any marks confusingly
26                  similar to Monster’s Asserted Marks;
27   ///
28   ///
                                              -7-
1           iii.   otherwise infringing any of Monster’s Asserted Marks, or any of
2                  Monster’s other trademarks that include the terms MONSTER or
3                  UNLEASH;
4           iv.    diluting the distinctive qualities of the Claw Icon Mark or
5                  MONSTER ENERGY® mark;
6            v.    falsely designating the origin of Defendants’ goods in any manner
7                  suggesting that the goods originate from Monster;
8           vi.    unfairly competing with Monster in any manner whatsoever; and
9          vii.    causing a likelihood of confusion or injury to Monster’s business
10                 reputation.
11         C.      The parties shall be subject to the jurisdiction of this Court in
12   connection with any dispute relating to enforcing the terms of this Final Judgment
13   and Permanent Injunction.
14         D.      Each party shall bear its own attorneys’ fees and costs.
15
16         IT IS SO ORDERED.
17
     Dated: June 24, 2021
18                                        Hon. Jesus G. Bernal
19                                        United States District Judge
20
21
22
23
24
25
26
27
28
                                             -8-
